Citation Nr: 0639068	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-22 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to an effective date earlier than June 16, 1996, 
for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to February 
1957, from January 1961 to February 1, 1965, and from 
February 16, 1965, to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which granted entitlement to an 
earlier effective date for tinnitus from June 16, 1997, to 
June 16, 1996.


FINDING OF FACT

The veteran's claim for service connection for tinnitus was 
filed on June 16, 1997, and service connection for tinnitus 
has been granted with an effective date of June 16, 1996.

CONCLUSION OF LAW

An effective date earlier than June 16, 1996, for the grant 
of service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.104, 3.151, 3.400 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria.  The effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a reopened claim, or 
a claim for increase, will be the date of the receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).  
While 38 U.S.C.A. § 5110(g) provides an exception to this 
rule where compensation is awarded or increased pursuant to a 
liberalizing Act or administrative issue, this law 
specifically precludes an award retroactive for more than one 
year from the date of application.  The provisions of 38 
U.S.C.A. § 5110(g) govern the effective date in this case 
where compensation for tinnitus was granted on the basis of a 
liberalizing VA regulation.  

VA regulations provide that where compensation is awarded 
pursuant to a liberalizing law or VA regulation, and the 
claim is reviewed at the request of the claimant more than 1 
year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request.  38 C.F.R. § 3.114(a); 
Gold v. Brown, 7 Vet. App. 315 (1995).  VA's implementing 
regulation, 38 C.F.R. § 3.114(a), further states that a 
claimant cannot receive retroactive payment based on a 
prospectively effective liberalizing law or a liberalizing VA 
issue unless the evidence establishes that "the claimant met 
all eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of 
entitlement."

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under VA laws.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Any communication or action from a claimant indicating an 
intent to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  When a 
claim has been filed which meets the requirements of 38 
C.F.R. § 3.151, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.155.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on the evidence 
on file at the time VA issues written notification.  A final 
and binding agency decision shall not be subject to revision 
on the same factual basis except by duly constituted 
appellate authorities or as otherwise provided.  38 C.F.R. 
§ 3.104(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



Analysis.  The evidence confirms that the veteran's tinnitus 
disorder began during service.  The evidence also reflects 
that the veteran's original claim for service connection for 
tinnitus was received by the RO in May 1969, within a year 
after his final release from service in March 1969.  The 
veteran failed to report for an examination for disability 
evaluation purposes in July 1969 and he was notified of the 
denial of his claim on the basis of his failure to report for 
examination in September 1969.  He was rescheduled for 
examination in January 1970 and again in April 1970.  He 
failed to report for either examination.  By letters dated in 
February 1970 and in May 1970 he was notified of the denial 
of his claim based on his failure to report for examination.  
No communication was thereafter received from the veteran 
until June 16, 1997.  Consequently, the May 1970 decision 
became final.  See 38 C.F.R. § 3.104.

After the denial by the RO in May 1970 of his 1969 claim, the 
veteran again filed a claim for compensation for tinnitus 
which was received by the RO on June 16, 1997.

The rating criteria for tinnitus under Diagnostic Code 6250 
was amended effective March 10, 1976, to include a 
compensable evaluation for persistent tinnitus when such was 
a symptom of acoustic trauma.  Prior to this change a 
compensable evaluation could be assigned only where tinnitus 
was recognized as symptomatic of brain trauma or of a 
properly diagnosed cerebral arteriosclerosis.  However, an 
effective date prior to the date of claim can not be assigned 
under § 3.114(a) unless the claimant met all eligibility 
criteria for the liberalized benefit on March 10, 1976, the 
effective date of the regulatory amendment providing for a 10 
percent rating for tinnitus as a symptom of acoustic trauma, 
and such eligibility existed continuously from that date to 
the date of claim or administrative determination of 
entitlement.  VAOPGCPREC 26-97 (July 16, 1997).

In a rating decision dated in November 1997 service 
connection for tinnitus was granted with an effective date of 
June 16, 1997.  

In December 2002 the veteran filed a claim for an earlier 
effective date for his service-connected tinnitus.  In a 
rating decision of May 2003 the RO held that the veteran 
"met the requirements for a separate evaluation for tinnitus 
when the law changed in 1976."  The RO established service 
connection for tinnitus effective from June 16, 1996.

Because the veteran's claim was filed in 1997, more than 20 
years after the effective date of the change in the rating 
criteria for tinnitus, the grant of benefits can be no more 
than one year prior to the date of receipt of the appellant's 
claim.  As there is no legal basis upon which to award an 
earlier effective date, the veteran's appeal must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where 
the law and not the evidence is dispositive, the claim should 
be denied or the appeal to the Board terminated because of 
absence of legal merit or the lack of entitlement under the 
law). 

The veteran seems to suggest that VA should have undertaken 
review of his case subsequent to the change in law and 
notified him of his potential entitlement to compensation for 
tinnitus resulting from acoustic trauma.  However, the Board 
notes that 38 U.S.C. § 5110(g) has been found to require that 
a new application be made pursuant to the liberalizing law or 
administrative issue, and entitlement may not predate the new 
application by more than one year.  See Lyman v. Brown, 5 
Vet. App. 194, 196 (1993); see also VAOGC Prec. No. 9-94 
(Mar. 25, 1994).

Moreover, 38 U.S.C.A. § 5110(g) "does not on its face or by 
clear implication create a requirement that VA adjudicate de 
novo a previously and finally denied claim when there has 
been an intervening liberalizing law that may affect 
entitlement to benefits" but "it appears to be contingent 
upon, and thus to presuppose, the existence of such a right."  
Spencer v. Brown, 4 Vet. App. 283, 288 (1993).  "Rather, that 
section merely provides the means for determining the 
effective date for any award of VA benefits made pursuant to 
a liberalizing law or administrative issue."  Id.; see also 
Mason v. Derwinski, 2 Vet. App. 487 (1992) (VA under no legal 
duty to review all claims to ensure that all were adjudicated 
correctly).

In addition, 38 U.S.C.A. § 7722(c) (West 2002) provides that 
the VA "shall distribute full information to eligible 
veterans and eligible dependents regarding all benefits and 
services to which they may be entitled under the laws 
administered" by the VA.  However, that section "imposes no 
general duty on the VA to notify eligible persons of possible 
entitlements."  Lyman, 5 Vet. App. at 197.

The veteran's argument that he should have been notified of 
potential entitlement and that VA's failure to do so now 
entitles him to an earlier effective date is not persuasive.  
Prior to the time he filed a claim for compensation for 
tinnitus in 1997, it does not appear that he communicated 
with the RO subsequent to the denial of his original claim 
for compensation for tinnitus in 1970.  To the extent 
practicable, VA makes every effort to identify and notify 
claimants of the potential entitlement to benefits; however, 
VA is under no legal obligation to personally notify every 
potential claimant of his or her possible entitlement to VA 
benefits.  See Hill v. Derwinski, 2 Vet. App. 451 (1991).  
Although the veteran did not know of his potential 
entitlement to benefits prior to 1997, his lack of awareness 
does not provide a legal basis for the award of potential 
benefits.  Therefore, the Board finds that VA was under no 
obligation to review the claims file in order to notify the 
veteran of potential benefits prior to the time he filed a 
claim for compensation for tinnitus in June 1997.

The doctrine of equitable tolling is applicable to deadlines 
for submissions of claims only in "extraordinary and 
carefully circumscribed circumstances" such as where the 
appellant, "despite all due diligence, . . . is unable to 
obtain vital information bearing on the existence of his 
claim, or where "external forces, rather than the 
[appellant's] lack of diligence, accounted for failure to 
file timely claim."  Smith (Edward F.) v. Derwinski, 2 Vet. 
App. 429, 434 (1992).  In this case, the veteran has merely 
alleged that VA failed to notify him of the existence of the 
benefit in question.  He has not alleged that he attempted to 
seek benefits and was thwarted either by some obfuscation of 
the filing process or otherwise.  In short, there is no 
evidence in this case of due diligence on the part of the 
veteran in timely pursuing his claim for benefits, so as to 
merit equitable tolling of the time to file his claim.

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  The letter from the RO dated in April 2003 satisfied 
the duty to notify provisions.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  


ORDER

An effective date prior to June 16, 1996, for service 
connection for tinnitus is denied.


____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


